     4:13-cv-02136-BHH         Date Filed 01/30/19      Entry Number 187         Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

                                                      )
 ALEXIS DEGIDIO, individually and on behalf           )
 of all others similarly situated,                    )
                                                      ) Civil Action No.: 4:13-cv-02136
                               Plaintiff,             )
                                                      ) Judge Bruce Howe Hendricks
                v.                                    )
                                                      )
 CRAZY HORSE SALOON AND                               )
 RESTAURANT, INC. d/b/a THEE NEW                      )
 DOLLHOUSE,                                           )
                                                      )
                               Defendant.             )

                                      ORDER OF COURT

       AND NOW, this 29th day of January, 2019, upon consideration of the parties’ joint

motion to approve their proposed class notice and notice plan, IT IS HEREBY ORDERED that

such motion is GRANTED.

       The form of notice proposed by the parties is approved.

       Within 14 days of this Order, Defendant shall produce to Plaintiff, in a computer-

readable format, the class member names and most recent contact information for all entertainers

who have performed at Defendant’s club since October 1, 2015. Plaintiff’s counsel shall

combine that information with the previous list produced by Defendant, and cause the notice to

be sent via first-class mail to all class members within 14 days of receiving the updated class

member information from Defendant.

       SO ORDERED.

       Dated: January 29, 2019
                                                      s/Bruce Howe Hendricks
                                                     __________________________________
                                                     Hon. Bruce Howe Hendricks
                                                     United States District Judge
